DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 20 October 2020 is hereby acknowledged. Claims 1-21, 23 and 24 as amended are pending, with claims 7-10 withdrawn. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 20 October 2020. In particular, claim 24 is new, and claim 1 now further limits the ply arrangement of the laminate. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-6, 11-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0068453 (“Chung”) in view of US 2015/0251392 (“Dorschu”) and Mitsubishi Polymer Film, Inc., 4507 Solvent Adherable Film Product Bulletin (2016) (“Mitsubishi”).
As to claim 1, Chung teaches a transparent (para. 0022) fusion bonded polymeric film laminate (abstract) consisting of core polymer film layers individually coated on at least one side with heat fusible polymer layer (abstract). Chung teaches the core polymer film layers have melt or softening temperature between 100 and 350 degrees C (para. 0022), and heat fusible layers having melting or softening temperature between 65 and 265 degrees C (para. 0022), where the melting or softening temperature is at least 5 degrees C below the melting or softening temperature of the core polymer film layers (para. 0021), which is within the recited range. 

Chung teaches that the heat fusible polymer layers are thinner than the core polymer film layers (para. 0021). 
Chung teaches that the core film and heat fusible films (thus coated core polymer films) are stretched uniaxially or biaxially by 2x to 100 x (para. 0027), which encompasses the recited range of 2x to 40x, and teaches the core polymer film layers having a thickness from 5 to 2000 microns (para. 0028).
Chung teaches the laminate is transparent (para. 0022), and ranges in thickness up to 1.5 cm with less than 2% variation (para. 0081).
Chung teaches tensile strength in both MD and TD of at least 10000 psi (para. 0024, 0056), which are stretching directions, and which overlaps the recited range of 20000 psi in the stretched direction. Moreover, Chung exemplifies the use of Hostaphan 4507 (para. 0102), which Mitsubishi teaches has a tensile strength according to ASTM D-882 in the MD (a stretched direction) of 27000 psi, which is within the recited range. While Chung is silent as to the grip separation rate of the measurement, the range of tensile strength of 20000 or greater at the recited grip separation rate would be an obvious modification given the desirability of high tensile strength in the laminate (para. 0030). 
Chung does not teach that the laminate layers are cross-plied. However, Dorschu teaches transparent antiballistic articles by layering stretched polymeric films with one another using layers having lower melting temperature or glass transition temperature of the polymeric films (abstract). Dorschu teaches stacking at least two of the stretched polymeric films at angles between 40 and 135 degrees (abstract), thus angle plied, or crossplied in the case of 90 degrees (abstract, para. 0036), so as to have an optimum combination of antiballistic properties and transparency (para. 0036).

As to claim 2, Chung does not teach crossplied subunits where at least two layers of the subunits are of the same orientation. Dorschu, as discussed with claim 1, teaches angle plying or crossplying layers of oriented polymer film to have an optimum combination of antiballistic properties and transparency. Using the crossplying of Dorschu as applied to Chung, would be expected to provide subunits crossplied with one another, where at least two of the layers of the subunits have the same orientation due to successive crossplying, especially in instances of laminates of six or more layers (since subunits of the laminate are arbitrary except for the limitation they contain two layers of the same orientation). As such, the structure of claim 2 having subunits crossplied would be obvious modification of the subunits of Chung, as Dorschu teaches the utility of crossplying for ballistic performance and transparency.
 As to claim 4, Chung teaches the laminate may have alternating core polymers so that no two adjacent core polymer film layers are the same core polymer (para. 0029).
As to claim 5, Chung teaches the laminate may have a plurality of sub laminates, where the sublaminates have a plurality of coated core polymer film layers of the same polymer, alternating with sublaminates of a plurality of coated polymer film layers of another polymer, such that no two adjacent sublaminates consist of the same core polymer (para. 0029).
As to claim 3, Chung teaches that the laminate may have different core polymer layers (para. 0029).
As to claim 6, Chung teaches that the laminate may be laminated to one or more polymeric or nonpolymeric sheets bonded by adhesive layers (para. 0041), and teaches the recited additional 
As to claim 18, Chung teaches that the impact resistant articles may be windows for combat vehicles (ballistic resistant window), vehicle body armor, ballistic shields (para. 0041)
As to claims 19 and 20, Chung teaches the use of sheets of annealed glass, heat treated glass, ceramic (para. 0041), and teaches polymethylmethacrylate and polycarbonate (as required by claim 20), which are presumed to be transparent plastic, being the same material.
As to claim 11, Chung teaches a transparent impact resistant article (para. 0040).
As to claim 12, Chung teaches the use of transparent windows and vision blocks for armored vehicles (para. 0040), an automotive part.
As to claim 13, Chung teaches ballistic shields as an article (para. 0040), thus a polymeric laminate for ballistic protection, or explosive blast barrier (para. 0040).
As to claim 14, Chung teaches transparent windows for armored vehicles (para. 0040), thus vehicle body armor panel, face shields (personnel armor), or ballistic shield (para. 0040).
As to claim 15, Chung teaches protective eyewear (goggles), armored vehicle windows, ballistic shield windows, aircraft transparencies, sensor windows, infrared domes for missiles, laser ignition windows for medium and large caliber cannons (para. 0040), law enforcement vehicle window, armor for executive protection (para. 0040).
As to claim 17, Chung teaches the laminate is composed of 3 to 4000 core polymer film layers (para. 0063), which is within the recited range.
As to claim 21, Chung teaches a range for the melting or softening point of the heat fusible polymer layer between 65 and 265 degrees C (para. 0022), which encompasses the recited range of 80 to 200 degrees C. Given that the recited range is squarely within the range of melting or softening temperature taught by Chung, it would be obvious to use heat fusible layers in the recited range.

As to claim 24, Chung teaches a transparent (para. 0022) fusion bonded polymeric film laminate (abstract) consisting of core polymer film layers individually coated on at least one side with heat fusible polymer layer (abstract). Chung teaches the core polymer film layers have melt or softening temperature between 100 and 350 degrees C (para. 0022), and heat fusible layers having melting or softening temperature between 65 and 265 degrees C (para. 0022). 
Chung exemplifies polypropylene as core polymer with polypropylene copolymer as heat fusible layer (para. 0101), and also exemplifies PET core layer with polyester copolymer fusible layer (para. 0103). 
Chung teaches that the heat fusible polymer layers are thinner than the core polymer film layers (para. 0021). 
Chung teaches that the core film and heat fusible films (thus coated core polymer films) are stretched uniaxially or biaxially by 2x to 100 x (para. 0027), which encompasses the recited range of 2x to 40x, and teaches the core polymer film layers having a thickness from 5 to 2000 microns (para. 0028).
Chung teaches the laminate is transparent (para. 0022), and ranges in thickness up to 1.5 cm with less than 2% variation (para. 0081).
Chung teaches tensile strength in both MD and TD of at least 10000 psi (para. 0024, 0056), which are stretching directions, and which overlaps the recited range of 20000 psi in the stretched direction. Moreover, Chung exemplifies the use of Hostaphan 4507 (para. 0102), which Mitsubishi teaches has a tensile strength according to ASTM D-882 in the MD (a stretched direction) of 27000 psi, which is within the recited range. While Chung is silent as to the grip separation rate of the measurement, the range of tensile strength of 20000 or greater at the recited grip separation rate would be an obvious modification given the desirability of high tensile strength in the laminate (para. 0030). 

As such, it would be obvious to modify the laminate of Chung, using stretched films in ratios suggested by Chung, further using films in the recited tensile strength as taught by Chung in view of Mitsubishi as high tensile strength is desired by Chung, further crossplying or angle plying as taught by Dorschu to optimize ballistic performance and transparency, thereby arriving at the invention of claim 24.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 20 October 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning the claim to priority to US 11/870,126 are not persuasive. 
First, regarding the limitation relating to melting or softening point in claim 1, the fact that Chung teaches melting/softening point difference of 5 degrees or greater is not itself sufficient teaching 
Second, crossplying does not appear to be inherently disclosed in the parent specification. Applicant’s citation of alternately laminating unidirectionally and biaxially stretched films in paras. 0051, and 0062 do not appear to inherently disclose crossplying, which is defined at p. 23 of applicant’s specification as having 90 degree orientation of each successive uniaxially stretched or main stretched direction of biaxial stretched ply. 
Furthermore, applicant’s current amendment includes a specific grip separation rate, which was not disclosed in the parent application. As such, none of the claims are entitled to the priority of the parent application. 
For this reason, the prior rejections over Chung in view of Dorschu are maintained as modified above.
The Office notes that Applicant’s arguments, p. 11, concerning the teaching of ASTM D-882 are persuasive. While ASTM D-882 does not necessarily require the recited grip separation rate, it states that the grip separation rate to be used is determined by the elongation at break, and thus the lack of recitation grip separation rate in the originally filed claims would be reasonably definite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764